Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on February 19, 2021 was received.  Claim 4 was cancelled.  Claims 1 and 2 were amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objections to the specification has been withdrawn in view of the amendment to the title.

Claim Objections
The objections to claim 2 is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Takaoka et al. in view of Saruwatari et al. on claims 1-3 and 5-12 are maintained with modifications to reflect the amendment to the claims and on claim 4 has been withdrawn because the claim was cancelled.

The claim rejection under 35 U.S.C. 103 as unpatentable over Takaoka et al. in view of Saruwatari et al. as applied to 1 and 7 respectively and further in view of Kajiya et al. on claims 9 and 10 are maintained.
	

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. (WO 2016/129527, using US 2018/0034053 for translation and citation) in view of Saruwatari et al. (JP 2015-060656, machine translation).
Regarding claims 1 and 3, Takaoka discloses a nonaqueous electrolyte battery (Abstract) comprising: a positive electrode, the positive electrode comprising a spinel type lithium-manganese composite oxide [0057, 0068, 0169-0173] and a lithium cobalt oxide (layered rock salt structure including lithium cobalt oxide) [0200-0203] as a positive electrode active material, the spinel type lithium-manganese composite oxide and the lithium cobalt oxide satisfying formula (1) below; 
0.01 ≤ B/ (A+B) < 0.05 (1) (when layered rock-salt compound is contained at 2 to 5 parts by weight = B; 100 parts by weight of spinel = A) [0068];
where A is a weight ratio (wt%) of the spinel type lithium-manganese composite oxide in the positive electrode active material (100 parts by weight of the spinel type lithium manganese oxide) [0068], B is a weight ratio (wt%) of the lithium cobalt oxide in the positive electrode active material (remaining portion when layered rock-salt compound is contained at 2 to 5 parts by weight) [0068];
a negative electrode, the negative electrode comprising a titanium-containing oxide [0208-0227]; and  
a nonaqueous electrolyte [0068], 
but is silent towards meeting formula (2) 0.3 ≤ C/D ≤ 0.8, where C is a pore specific surface area (m2/g) of the positive electrode according to mercury porosimetry, and D is a pore specific surface area (m2/g) of the negative electrode according to mercury porosimetry, and a value of the D is within a range of from 5 m2/g to 5.45 m2/g.  
Saruwatari teaches a nonaqueous electrolyte battery provided with a titanium containing compound negative electrode [0025] provide with a pore surface area determined by mercury 2/g (values of D) [0010] and spinel type lithium manganese composite oxide [0033, 0034] provided with a pore surface area determined by mercury intrusion of 2.8 to 4.8 m2/g (values of C) [0010] makes it possible to retain more nonaqueous electrolyte on the negative electrode and improve the batteries input/output performance [0010] (Abstract) recognizing such parameters as result effective. Selection of 2.8 for C and 5.6 for D would provide a C/D ratio of 0.5 meeting formula 2. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide the respective lithium manganese composite oxide positive electrode and titanium containing negative electrode of Takaoka to have the pore surface area in the ranges as taught by Saruwatari because Saruwatari recognizes that such ranges in values for the pore surface area provides for increase retention of electrolyte in the negative electrode and improves the batteries performance. Furthermore, it would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the pore surface area since it has been held that discovering the optimum ranges for a result effective variable such as the pore surface area involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
It should also be recognized, that while Saruwatari does not explicitly recognizes the value of D to be from 5 to 5.45 m2/g, the range as taught is sufficiently close and in view of the instant specifications recognized range of 5 to 6 m2/g, with no further evidence of the criticality of the new endpoint of 5.45. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
Regarding claim 2, Takaoka discloses the nonaqueous electrolyte battery according to claim 1, wherein the spinel type lithium-manganese composite oxide is represented by a general formula LiMxMn2-x04 (M is at least one element selected from the group consisting of 1+xMyMn2-x-y when x=0, 0 < y ≤ 0.6) [0170-0173].  
Regarding claim 5, Takaoka discloses the nonaqueous electrolyte battery according to claim 1, wherein particles of the spinel type lithium-manganese composite oxide comprise secondary particles [0024].  
Regarding claim 6, Takaoka discloses the nonaqueous electrolyte battery according to claim 5, wherein an average secondary particle size of the particles of the spinel type lithium-manganese composite oxide is from 4 µm to 15 µm [0023].  
Regarding claim 7, Takaoka discloses the nonaqueous electrolyte battery according to claim 5, wherein an average secondary particle size of the particles of the spinel type lithium-manganese composite oxide is from 10 µm to 20 µm [0023, 0049, 0056, 351]. It has been held that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity” (MPEP 2131.03).
Regarding claim 8, Takaoka discloses the nonaqueous electrolyte battery according to claim 1, wherein a specific surface area of the particles of the spinel type lithium-manganese composite oxide, according to a BET method with N2 adsorption, is from 0.1 m2/g to 1.2 m2/g (specifically 0.05 to 0.4 m2/g) [0049, 0068].  It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05)
Regarding claim 9, Takaoka discloses the nonaqueous electrolyte battery according to claim 1, wherein a specific surface area of the particles of the spinel type lithium-manganese composite oxide, according to a BET method with N2 adsorption, is 0.05 to 0.4 m2/g [0049, 0068; Example 5] but does not explicitly teach being greater than 0.4 m2/g and 1.2 m2/g or less.  However, it has been held that prior art which teaches a range overlapping or touching the 
Regarding claim 10, Takaoka discloses the nonaqueous electrolyte battery according to claim 7, wherein a specific surface area of the particles of the spinel type lithium-manganese composite oxide, according to a BET method with N2 adsorption, is 0.05 to 0.4 m2/g [0049, 0068; Example 5] but does not explicitly teach being greater than 0.4 m2/g and 1.2 m2/g or less.  However, it has been held that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity” (MPEP 2131.03).
Regarding claim 11, Takaoka discloses the nonaqueous electrolyte battery according to claim 1, wherein the titanium-containing oxide includes at least one selected from the group consisting of lithium- titanium composite oxide, anatase titanium-containing oxide, rutile titanium-containing oxide, bronze titanium- containing oxide, orthorhombic titanium-containing oxide, monoclinic niobium titanium-containing oxide, and a metal composite oxide containing Ti and at least one element selected from the group consisting of P, V, Sn, Cu, Ni, Nb, and Fe [0220-0228].  
Regarding claim 12, Takaoka discloses a battery pack comprising one or more of the nonaqueous electrolyte battery according to claim 1 [0023, 0079].  


Claims 9 and 10 are also rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. in view of Saruwatari et al. as applied to claims 1 and 7 respectively above, and further in view of Kajiya et al. (US 2009/0289218).
	The teachings of Takaoka and Saruwatari as discussed above are herein incorporated.

Regarding claim 9, Takaoka discloses the nonaqueous electrolyte battery according to claim 1, wherein a specific surface area of the particles of the spinel type lithium-manganese 2 adsorption, is 0.05 to 0.4 m2/g [0049, 0068; Example 5] but does not explicitly teach being greater than 0.4 m2/g and 1.2 m2/g or less.  	Kajiya teaches a spinel type lithium manganese composite oxide (Abstract) [0032] where the BET specific surface area is greater than 1.0 and not more than 2.0 m2/g to balance the benefits of electrolyte permeability and coating formation [0049]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a BET specific surface area between 1.0 and 2.0 m2/g for the lithium manganese composite oxide of Takaoka and Saruwatari because Kajiya recognizes such a range for the BET specific surface area allows for a balance between the benefits of electrolyte permeability and coating formation [0049].
Regarding claim 10, Takaoka discloses the nonaqueous electrolyte battery according to claim 7, wherein a specific surface area of the particles of the spinel type lithium-manganese composite oxide, according to a BET method with N2 adsorption, is 0.05 to 0.4 m2/g [0049, 0068; Example 5] but does not explicitly teach being greater than 0.4 m2/g and 1.2 m2/g or less.  However, it has been held that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity” (MPEP 2131.03).
Kajiya teaches a spinel type lithium manganese composite oxide (Abstract) [0032] where the BET specific surface area is greater than 1.0 and not more than 2.0 m2/g to balance the benefits of electrolyte permeability and coating formation [0049]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a BET specific surface area between 1.0 and 2.0 m2/g for the lithium manganese composite oxide of Takaoka and Saruwatari because Kajiya recognizes such a range for the BET specific surface area allows for a balance between the benefits of electrolyte permeability and coating formation [0049].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) None of the cited references disclose the claimed numerical range with regard to the pore specific surface area D of the negative electrode to be from 5 to 5.45 m2/g. 

In response to Applicant’s arguments, please consider the following comments:
(a) As discussed in the rejection presented above, the newly recited endpoint of 5.45 m2/g does not have evidence of criticality within the data as presented within the instant application.  Tables 1 and 2 show examples 1-5, 7-9 and comparative examples 1-5 all with the pore specific surface area of the negative electrode (surface area D) having a value of 5.45 which does not present any evidence as to a critical effect of such a value, on the contrary, the fact that both the examples and comparative examples have the same surface area D is evidentiary to the lack of criticality for that parameter.  As such, the argued for obviousness in regards to a result effective variable and a prima facie case of obviousness to a value close to the claimed range is presented above and maintained.  Applicant should note, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) MPEP 716.02(d).
	




Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727